Title: The Rise and Present State of Our Misunderstanding, 6–8 November 1770
From: Franklin, Benjamin
To: 


To the Printer of the London Chronicle,
Sir,
Much abuse has lately been thrown out against the Colonies, by the Writers for the American part of our Administration. Our Fellow Subjects there are continually represented as Rebels to their Sovereign, and inimical to the British nation; in order to create a dislike of them here, that the harsh measures which have been taken, and are intended against them, may not be blamed by the People of England. Therefore to prevent our being led into mistakes in so important a business, it is fit that a full and particular account of the rise and present state of our misunderstanding with the Colonies should be laid before the Public. This, from the opportunities I have had, and the pains I have taken to inform myself, I think I am enabled to do, and I hope I shall do it with truth and candor.
The fact then is, that there is not nor has been any rebellion in America. If the rescue of a seizure by Smugglers, or the drubbing an Informer or low Custom-house Officer, were rebellion, England, Scotland, and Ireland, might be said to be in rebellion almost every week in the year; and instances of that kind are much fewer in America than here. The Americans were ever attached to the House of Hanover, and honour their present gracious Sovereign sincerely. This is therefore a groundless calumny. Nor have they any enmity to Britain: they love and honour the name of Englishman; they were fond of English manners, fashions, and manufactures; they had no desire of breaking the connection between the two countries, but wished a perpetual intercourse of good offices, commerce, and friendship. They are always willing to give aids to the Crown in proportion to their abilities: They think, however, and have always thought, that they themselves have alone the right of granting their own money, by their own Representatives in Assembly met, and that the Parliament of Britain hath no right to raise a revenue from them without their consent.
The Parliament hath, nevertheless, of late made several attempts to raise such a revenue among them.
Heretofore, whenever the Colonies thought themselves aggrieved by British government, they applied for redress by humble petition; and it was usual to receive and consider their petitions, and give them a reasonable answer.
They proceeded in the same manner on the late occasions. They sent over petitions after petitions to the House of Commons, and some to the House of Lords. These were scarce any of them received. Some (offered while the acts were under consideration) were refused on this reason, that it was against an order of the House to receive petitions against money bills; others, because they contained expressions that called the right of Parliament in question; and therefore, it was said, no Member dared to present them. Finding the petitions of separate Colonies were not attended to, they thought to give them more weight by petitioning jointly. To this end a congress of Committees from all the Assemblies was held at New York, when petitions to the King and both Houses of Parliament were agreed to and sent hither. But these could not be received, or were rejected, on the pretence that the congress was an illegal assembly which had no right to petition. Lastly, on occasion of the Duty Act, the Assemblies proposed by a correspondence with each other to obtain attention, by sending at the same time similar petitions. These were intended to the King their Sovereign, requesting his gracious influence with his Parliament to procure them redress. But this they were told by the American Minister was a Flagitious attempt! All the Governors were by him directed to prevent it, or to dissolve the Assemblies that persisted in it; and several of them were accordingly dissolved. And of those petitions that nevertheless came hither and were presented, it is said that no notice was ever taken, or any answer given to them.
By this management the ancient well contrived channel of communication between the head and members of this great Empire, thro’ which the notice of grievances could be received that remedies might be applied, hath been cut off. How wisely, the Publick will judge. History of a similar conduct in the Ministry of Spain with regard to the Low Countries, makes one doubt a little the prudence (in any Government how great soever) of discouraging Petitions, and treating Petitioners (how mean soever) with contempt.
Instead of preventing complaints by removing the causes, it has been thought best that Soldiers should be sent to silence them.
The Soldiers have behaved in such a manner as to occasion more complaints.
They took possession of the publick building in which the Assembly or Parliament of New England usually convenes, obliged the Members to pass through lanes of men in arms to get to their Chamber, disturbing them in their debates by drumming and piping in and round the House, and pointed the cannon against the doors, treating the Province and People with every indignity and insult, proper to provoke their resentment, and produce some rash action that might justify making a massacre among them. And they have fired upon and murdered several of the inhabitants.
The Americans, upon the treatment their Petitions had repeatedly received, determined to petition no more: But said to one another, “We are too remote from Britain to have our complaints regarded by the Parliament there, especially as we have no share in their Election, nor any Representatives among them. They will not hear us, but perhaps they will hear their own people, their Merchants and Manufacturers, who are maintained and enriched in some degree by the commerce with our country. Let us agree to with-hold that commerce till our grievances are redressed. This will afford those people a foundation for petitioning, and they will be attended to as they were on a former occasion, and meet with success.” This reasoning and expectation were the sole foundation of the Non-Importation agreements in America, and not any enmity to Britain.
In this expectation it seems they were mistaken. The Merchants trading to North America not well liking the Ministry, unwilling to solicit or be obliged to them for any thing, and hoping soon to see a change for others more to their mind, were backward in petitioning the Parliament. And when they did petition, the City being out of favour at Court, their Petition was very little attended to, and produced no effect. To prevent the Manufacturers from taking any part in the affair, they have been artfully amused with assurances that the Colonies could not long subsist without the trade, that manufactures among themselves were impossible, that they might depend there would be an extraordinary demand for goods as soon as the total want of conveniencies should compel the Americans to resume the commerce; and therefore they would do well to be quiet, mind their business, and get a great stock of goods beforehand to be ready for that demand, when the advanced price would make them ample amends for the delay.
In the mean time the Merchants in America have reaped great advantages. They have sold off most of the old goods that lay upon their hands; they have got in most of their debts from the people, and have in a great measure discharged their debt to England, that bore a heavy interest; this they have done at an advantage of near 20 per cent. in most of the Colonies, by the lowness of exchange, occasioned by the non-importation; and this nation has lost near that proportion (if I am rightly informed) on all the money drawn for these by British Agents, to pay and provide for the troops and ships of war, and to discharge other expences of contingent service. This loss must amount to a very great sum, besides the loss in commerce.
Many of these Merchants in America, however, having nearly compleated these points, and seeing the main end of their agreement, (the total abolition of the duties) not likely to be so soon obtained as they expected, begin to grow uneasy under the delay, and are rather desirous of altering the agreement made against general importation, and reducing it to the exclusion of those commercial articles only, on which the duties are, or shall be imposed. But the generality of the people in America, the artizans in the towns, and the farmers throughout the country, finding the non-importation advantageous to them all; to the artisans, as it occasions fuller employment, and encourages the beginners that introduce new arts; and to the farmers, as it prevents much useless expence in their families, and thereby enables them more expeditiously to improve their plantations to the raising a greater produce, at the same time that it is a spur to domestic industry, in such manufactures as though not fine, are now become fashionable and reputable, and from their superior strength are much more serviceable than the flimsy fineries that used to be made for them in Britain; and all feeling the advantage of having had money returned into the country for its produce, from Spain, Portugal, Italy, (and even from England since the balance of trade has turned against her) instead of those British superfluities for which all that cash was formerly remitted, or ordered into England. I say, the generality of the people in America, pleased with this situation of things, and relishing the sweets of it, have now taken the lead in a great degree, out of the hands of the Merchants, and in town and county meetings are entering into solemn resolutions not to purchase or consume British commodities, if they are imported, till the acts they esteem injurious to their privileges are repealed: and that if any Merchants do import before that time, they will mark them as enemies to their country, and never deal with them when the trade shall be opened. This is now become a restraint upon the Merchants. A party, however, of those at New-York, have broken through the agreement, and ordered goods; and the Merchants here, who had long lain idle, being rejoiced at this opening, have sent them over immense quantities, expecting a quick sale and speedy returns. But the event is yet very uncertain. The trade of New-York was chiefly with East New Jersey and Connecticut, their two neighbouring Colonies, and these have resolved to have no farther dealings with that city. Several counties, too, of the Province of New-York, and the greatest part of the inhabitants of the city itself, have protested against the infraction of the agreement, and determined not to buy or use the goods when they arrive. So that the exporters begin now to apprehend that their sanguine hopes will be disappointed. And as Rhode Island has returned to the agreement, some think it not unlikely that New-York may do the same.
What remedy, if any, the wisdom of Parliament shall think fit to apply to these disorders, a little time will shew. Mean while, I cannot but think that those writers, who busily employ their talents in endeavouring to exasperate this nation against the Colonies, are doing it a very ill office: For their virulent writings being dispersed among the inhabitants of the Plantations (who read all our papers and pamphlets, and imagine them of greater estimation here than they really are) do in some degree irritate the Colonists against a country which treats them, as they imagine, think so injuriously: And on our side, as nothing is likely to be well done that is done in anger; as customers are not naturally brought back to a shop by unkind usage; as the Americans are growing, and soon will be, a great people, and their friendship or enmity become daily of more and more consequence; as their fisheries, their coasting trade, their West-Indian and European Trades, greatly increase the numbers of English seamen, and thereby augment our naval power; as their joint operations with our’s in time of war must make the whole national effort more weighty and more effectual; as enmities between countries, fostered and promoted till they have taken root, are scarce ever to be eradicated; and, when those countries are under the same Prince, such enmities are of the most mischievous consequence, encouraging foreign enemies, weakening the whole empire, and tending to its dissolution; therefore I cannot but wish, that no steps may be taken against the Colonists, tending to abridge their privileges, alter their charters, or inflict punishments on them, at the instance of angry Governors, discarded Agents, or rash indiscreet Officers of the Customs, who, having quarrelled with them, are their enemies, and are daily irritating Government here against them, by misrepresentations of their actions, and aggravations of their faults, with much malice: I hope the great principle of common justice, that no man should be condemned unheard, will not by us be violated in the case of a whole people; and that lenient measures will be adopted as most likely to heal the wound effectually: For harsh treatment may increase the inflammation, make the cure less practicable, and in time bring on the necessity of an amputation; death indeed to the severed limb, weakness and lameness to the mutilated body.
N.N.
